STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                                 May 14, 2013

                                                                            RORY L. PERRY II, CLERK

DREMA SUE STOVER,                                                         SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0904	 (BOR Appeal No. 2045211)
                   (Claim No. 970040841)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

APPALACHIAN REGIONAL HOSPITAL,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Drema Sue Stover, by John H. Shumate Jr., her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. The West Virginia Office of
Insurance Commissioner, by Mary Rich Maloy, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 9, 2011, in which
the Board affirmed an October 25, 2010, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s denial on November 19,
2009, of authorization for Ambien, Xanax, and Prozac. The Court has carefully reviewed the
records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.
        Ms. Stover was employed in the dietary department of Beckley Appalachian Regional
Hospital, when, on January 7, 1997, she received an electric shock in the course of her
employment. She was awarded permanent partial disability. Following her injury she developed
symptoms of psychological problems for which she received treatment and counseling. She was
diagnosed with major depression in September of 2008, for which her treating physician
prescribed specific psychiatric medications. Ms. Stover’s request for authorization for these
medications was denied by the claims administrator, leading to this appeal.

        The claims administrator is not required to provide coverage for psychiatric services and
medication unless the psychiatric problems are a direct result of a compensable injury. West
Virginia Code of State Rules § 85-20-12.4 (2006). In its Order, which was affirmed by the Board
of Review, the Workers’ Compensation Office of Judges held that the specific medications were
not medically related or reasonably required for treatment of the claimant’s compensable injury.
The Office of Judges found that the only piece of evidence which causally linked Ms. Stover’s
need for psychiatric medication to her compensable injury was the conclusory statement of the
Family Nurse Practitioner, Nancy Sizemore. Furthermore, it found that the psychiatric evaluation
of Dr. Bobby Miller, which linked Ms. Stover’s need for psychiatric medication to non-work­
related factors, was more persuasive. The Office of Judges also relied on the report of Dr. Kalid
Hasan, who linked Ms. Stover’s need for psychiatric mediation to several factors including non­
work-related factors. The Office of Judges weighed all the evidence and found that a
preponderance of it supported denying Ms. Stover authorization for the specific psychiatric
medications.

      The Board of Review adopted the findings of the Office of Judges and affirmed its Order
on May 9, 2011. The Board of Review was not clearly wrong.

       We agree with the Office of Judges that the requested psychiatric medications are not
medically related or reasonably required for treatment of Ms. Stover’s compensable injury
because Ms. Stover’s psychiatric problems are not a direct result of the electric shock she
received while in the employment of Beckley Appalachian Regional Hospital.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                   Affirmed.

ISSUED: May 14, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II